Exhibit 10.6 AMENDED AND RESTATED 1998 STOCK OPTION PLAN, OF GENERAL DATACOMM INDUSTRIES, INC. As of October 11, 2007 1.Purpose of the Plan. This Plan (herein called the "Plan") is designed to provide an incentive to key employees, officers and directors who are employees and non-employee directors, of GENERAL DATACOMM INDUSTRIES, INC. (herein called the "Corporation") and its subsidiaries, as defined in Section 425(f) of the Internal Revenue Code of 1986 and to offer an additional inducement in obtaining and retaining the services of key personnel. 2.Stock Subject to the Plan. "Non-Statutory Stock Options" may be granted under the Plan to purchase in the aggregate not more than 2,000,000 shares* of Common Stock, $.10 par value, of the Corporation (herein called "Common Stock"), which shares may, in the discretion of the Board of Directors, consist either in whole or in part of authorized but unissued shares of Common Stock or shares of Common Stock held in the treasury of the Corporation. In the event an option for any reason expires or terminates unexercised as to all shares, such remaining shares shall again become available for options under the Plan. 3.Administration of the Plan. The Plan shall be administered by the Chairman of the Board and a Stock Option Committee, who shall report to the Board of Directors the names of those granted options, the number of shares covered by each option and the applicable option prices. The Stock Option Committee shall consist of one (1) or more members of the Board of Directors appointed by the Board of Directors who are not employees of the Corporation. The Stock Option Committee shall have the exclusive right to grant stock options to employees who are subject to Section 16(a) of the Securities Exchange Act of 1934 ("1934 Act"), and the Chairman of the Board shall have the exclusive right to make all other grants. Except with respect to grants by the Stock Option Committee, the Chairman of the Board shall have the full power to construe and interpret the Plan and to establish and amend rules, regulations and forms for its administration. The Plan may not be amended, however, without the approval of the Board of Directors which shall also determine which employees are subject to Section 16(a) of the 1934 Act. If the Stock Option Committee consists of only one (1) director and options are being granted to the directors, then such option to the Stock Option Committee member shall be approved by the Board of Directors which shall have authority to approve all options granted to persons subject to Section 16(a) under the Securities Exchange Act of 1934. 4.Eligibility. The Chairman of the Board and Stock Option Committee may, consistent with the purposes of the Plan and Paragraph 3, grant options from time to time, within ten (10) years from the date of adoption of the Plan by the Board of Directors of the Corporation, to key employees, officers and directors who are employees and non-employee directors of the Corporation or of any of its present *before giving effect to one for ten reverse split Sept 2001 subsidiaries or future subsidiary corporations (herein called "Subsidiaries"), and covering such number of shares of Common Stock as may be determined, provided that no employee whose basic salary before bonuses or incentive payments is less than $20,000 per year shall be eligible to receive an option. Employees may receive more than one (1) option under the Plan. At all times (i) a minimum of 20% of the employees of the Corporation shall be eligible to receive options under the Plan and (ii) less than 50% of the persons eligible to receive options under the Plan shall be officers and directors of the Corporation. 5.Option Price. The purchase price of the Common Stock under each option shall be determined by the Chairman of the Board and the Stock Option Committee, as the case may be, and shall be the fair market value of the stock at the time of granting of the option as determined by the Chairman of the Board or Stock Option Committee, as the case may be. Such fair market value shall be taken by the Chairman of the Board and Stock Option Committee as the average between the high and low sale price on the date the option is granted, or, if there is no such sale on that date, then on the last previous day on which such a sale was reported. 6.Term of Option. The term of each option granted pursuant to the Plan shall be for a period not exceeding ten (10) years from the date of granting thereof. Options shall be subject to earlier termination as hereinafter provided. 7.Exercise of Option. The option shall be exercisable in whole or in part from time to time during the term thereof as may be determined by the Chairman of the Board or Stock Option Committee, as the case may be, and stated in the option, provided, however, that unless otherwise authorized by the Board of Directors as to all options outstanding under the Plan, no option may be exercised prior to the first anniversary of the date of granting of such option. Notwithstanding the foregoing, the Chairman of the Board or the Stock Option Committee, as the case may be, may in their discretion from time to time waive such one (1) year restriction as to any option or options. The option shall be exercised by giving written notice to the Corporation at its principal office, Naugatuck, Connecticut, specifying the number of shares purchased and accompanied by payment in full in cash of the aggregate purchase price therefor, or in the alternative, payment may be made by delivery of Common Stock of the Corporation valued at the closing price of such Common Stock on the date of exercise. Certificates representing the shares of stock purchased shall be issued as promptly as practicable thereafter. The holder of an option shall not have any rights of a stockholder with respect to the shares covered by his or her option until the date of issuance of a stock certificate for such shares. In no case may a fraction of a share be purchased or issued under the Plan. If fractions of a share would result from any adjustment, the adjustment shall be revised to the next higher whole number of shares. 8.Termination of Employment. Any option holder whose employment or directorship if not an employee, has terminated for any reason other than death or disability may exercise his or her option, to the extent exercisable upon the effective date of such termination, at any time within three (3) months after the date of termination, but in no event after the expiration of the term of the option, provided, however, that if employment or directorship be terminated either (i) for cause, or (ii) as to employees only, without the employee giving reasonable notice (not less than 30 days unless waived in writing by the Chairman of the Board) said option shall (to the extent not previously exercised) terminate immediately. 9.Death or Disability of Employee or Non-Employee Director. (a) If any option holder's employment or directorship with the Corporation and its Subsidiaries terminates by reason of death, any option owned by such participant whether or not exercisable or vested at the date of death, shall be automatically fully exercisable and vested as at the time of death and may thereafter be exercised to the fullest extent, notwithstanding any vesting limitations in the option at the date of death, by the legal representative or legatee of the option holder, until the expiration of the stated term of the option. (b) Any option held by an option holder whose employment or directorship with the Corporation and its Subsidiaries has terminated by reason of Disability, whether or not exercisable or vested at the date of termination, shall be automatically fully exercisable and vested as at the date of termination and may thereafter be exercised, to the fullest extent notwithstanding any vesting limitations in the option at the time of such termination, by the participant or, in the event of the option holder’s death subsequent to such termination, by the legal representative or legatees of the option holder, until the expiration of the stated term of the option. The Committee shall have sole authority and discretion to determine whether an option holder’s employment or directorship has been terminated by reason of Disability. 10.Stock Option Contract.
